DMN1JBHARY
NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

 
 

No. 29538
m g

IN THE INTERMEDIATE coURT oF APPEALs " §§

se

oF THE sTATE oF HAwAfI F”

1

DAVID B. MOGILEFSKY, an individual, Plaintiff~App§r nt, §§
V . j.' , 1 ¢;?;?

CoUNTY oF MAUI, Defendant-Appe11ee :;@ pa

w `;

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CIVIL NO. 08-l-O243(3))

ORDER DENYING PLAINTIFF-APPELLANT'S MOTION
FOR RECONSIDERATION OF SUMMARY DISPOSITION ORDER
(By: Fo1ey, Presiding J., Fujise and Leonard, JJ.)

Upon consideration of Defendant-Appellant David B.
Mogilefsky's June 28, 20lO, Motion for Reconsideration of the
Intermediate Court of Appeals' Summary Disposition Order filed on
June 22, 20lO, the memorandum in support of the motion, and the
records and files in this case,

IT IS HEREBY ORDERED that the motion is denied.

DATED: Honolulu, Hawaii, July l, 20lO.

Mm;€/W /:

Presiding Judge

On the motion:

David B. Mogilefsky
Plaintiff-Appellant pro se.

:;Z dé;; “

Associate Jud

 

UH""H.£